Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2005/0241550 to Neunzert. 
Neunzert teaches a table comprising a table panel (12). The table panel comprises two sections with first (14) and second surfaces (16) surrounded by four edges. A first and second mounting members (44a,44b,48a,48b) comprise opening facing inward (Neunzert, par 69). First and second leg assemblies have end portions on the linking member (62a, 62b) that are inserted into the openings in the mounting members as best seen in figure 2. A first embodiment of a retainer (64) is attached to the second surface adjacent to a first edge of the table panel as best seen in figure 2. The linking members are oval shaped and include an engagement portion that abuts the retainer as best seen in figures 6A and 6B. The retainer is formed of a resilient material such that abutting of the retainer and engagement portion biases the leg either to the open or closed position of the mounting member (Neunzert, par 77-79). The retainer has a asymmetrical recess to receive the oval linking member and the gap is reduced by at least 2 millimeters considering the oval shape and relative dimensions as shown in figure 6A and 6B. Brace/Supporting members (60a, 60b, 60c, 60d) are pivotally and slideable connected to a respective leg of the leg assemblies. Flanges (70) contact the bottom surface of the table. 
Neunzert does not expressly disclose the retainer of the first embodiment (Figure 6) is integrally formed with the second surface. Neunzert teaches a second embodiment shown in figure 7, that the retainer has flanges (90) that snap/latch in openings (96) in the bottom surface of the table. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the table of Neunzert by replacing the flange of the first embodiment with the flanges taught in the second embodiment as taught by Neunzert as an alternative method of prevent rotation of the retainer. The examiner considers that the snap flanges of the second embodiment would meet the limitation of being “integrally formed” since the term “integral” is sufficiently broad enough to embrace constructions united by such means as fastening and also the structure could be considered integral in a functional sense. 
Neunzert in view of Neunzert does not expressly disclose a second retainer adjacent to the second edge. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the table of Neunzert by adding a second retainer on the opposite side to help bias the other leg assembly, provide more securement when closed, and since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2005/0241550 to Neunzert as applied to claim 1 above, and further in view of US Patent 2013/0000528 to Jin. Neunzert discloses every element as claimed and discussed above except the supporting members connected to sliders on each leg. Jin teaches a table with a pair of leg assemblies with a pair of legs (121). Sliders (141) slide up down the legs and are pivotally connected to the supporting members (131). The supporting members are pivotally connected to the mounting members (111). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the table of Neunzert by changing the connection of the supporting member to the leg via a slider as taught by Jin as a functional alterative configuration connecting for the brace/supporting members. 



Allowable Subject Matter
Claims 17, 18, 22, and 23 are allowed.

Response to Arguments
Applicant’s arguments filed 3/01/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/Examiner, Art Unit 3637        

/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637